Citation Nr: 0427222	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
sinusitis.

2.	Entitlement to a rating in excess of 30 percent for pes 
planus.

3.	Entitlement to a rating in excess of 30 percent for 
pulmonary tuberculosis, inactive, chronic, far advanced, 
artificial pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO granted a higher rating of 30 percent for pes 
planus, and denied ratings in excess of 10 percent for 
sinusitis and in excess of 30 percent for pulmonary 
tuberculosis, inactive, chronic, far advanced, artificial 
pneumothorax.  The veteran filed a notice of disagreement 
(NOD) in January 2000 with respect to the October 1999 rating 
decision, and a statement of the case (SOC) was issued in 
March 2000.  The veteran filed a substantive appeal in June 
2000.  

In April 2001, the Board remanded these matters to the RO for 
further action.  As noted in a May 2004 supplemental SOC 
(SSOC), the RO continued its denial of each of the claims for 
an increased rating.

In September 2004, the undersigned Veterans Law Judge (VLJ) 
granted the veteran's motion to advance his appeal on the 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2003).

The Board's decisions denying the veteran's claims for  
increased ratings for sinusitis and for pes planus are set 
forth below.  The claim for an increased rating for pulmonary 
tuberculosis, inactive, chronic, far advanced, artificial 
pneumothorax, is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claims for  increased ratings for 
sinusitis and for pes planus has been accomplished.
2.	The veteran's sinusitis is manifested by no more than 
intermittent periorbital pain that occurs approximately twice 
per year, intermittent frontal head pain, nasal congestion, 
and some post-nasal drainage, and there is no evidence of any 
incapacitating episodes, antibiotic use, or purulent 
discharge or crusting in or around the sinuses

3.	The veteran's pes planus is manifested, primarily, by  
some pain, at times, upon palpation and range of motion of 
the plantar fascia, and slight limitation of motion 
associated with degenerative changes.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.97, Diagnostic Codes 6510, 6514, 6522, 6523 (2003).

2.	The criteria for a rating in excess of 30 percent for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for  increased 
ratings for sinusitis and for pes planus has been 
accomplished.  

Through the March 2000 SOC, the May 2004 supplemental SOC 
(SSOC), and the RO's letter of April 2002 and September 2002, 
the RO notified the veteran and his representative of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claims.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In its April 2002 letter, 
the RO requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records.  
In a September 2002 letter sent to the veteran, the RO 
specifically notified the veteran of the enactment of the 
VCAA, and requested that the veteran provide information to 
enable it to obtain any VA or private treatment records, 
employment records, or records from other Federal agencies, 
as well as requested that the veteran submit any additional 
evidence in his possession.  Through these letters, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the March 2000 SOC 
explaining what was needed to substantiate the claims for 
increase within five months of the October 1999 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of April 2002 and September 2002; in response to 
those letters, or at any other point during the pendency of 
this appeal, the  veteran has not informed the RO of the 
existence of any evidence that has not already been 
obtained..  The Board also notes that in October 2002, the 
veteran stated that he had no additional evidence to submit 
in support of his claims.


The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the West Roxbury 
VA Medical Center (VAMC) in Boston, Massachusetts dated April 
2004, and has arranged for the veteran to undergo numerous VA 
examinations.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claims; he 
has submitted a May 2000 statement from his spouse, and 
personal statements dated October 2002 and June 2004.  
Significantly, neither the veteran nor his representative has 
identified, and  the record does not otherwise indicate any 
pertinent existing evidence that has not been obtained.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102 (2003).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for increased ratings for on 
appeal. 


II.	Analysis

The veteran contends that his service-connected sinusitis and 
pes planus are both more severe than the current disability 
ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disabilities has been 
considered; however, as a claim for an increased rating 
involves assessing the severity of an already service-
connected disability, the present level of disability is of 
primary concern..  See Francisco v. Brown,  7 Vet. App. 55, 
58 (1994).





A. Sinusitis

In a  May 1947 rating decision, the RO granted service 
connection for sinusitis, and assigned an initial 
noncompensable rating, effective from June 1946 to February 
1947, and 10 percent rating effective from February 1947.

In July 1999, the veteran filed a claim for an increased 
rating for sinusitis.

On VA examination in August 1999, the veteran reported that 
he had pulmonary tuberculosis in service in 1946, for which 
he was hospitalized at a VA medical facility for 
approximately one and a half years.  Since that time period, 
the veteran had not experienced any clinical recurrence.  
Chest x-rays were always negative, and the veteran had not 
had any sputum production or hemoptysis.  The veteran had 
chronic nasal congestion since the 1940s, that was prominent 
daily and worse in the winter months.  The veteran also had 
rhinhorrhea, post nasal drainage, and intermittent frontal 
head pain which was worse in the winter months.  He had not 
recently used antibiotics.  

On physical examination, the veteran was in no acute 
distress.  Nasal membranes were diffusely engorged with very 
small nasal passages on both sides, and they were also 
bluish-white in color.  Pharyngeal membranes and structures 
were normal.  The lung fields were clear.  No wheezes, rales 
or rhonchi were heard.  A CT scan of sinuses showed no 
evidence of pathology within the paranasal sinuses  The 
frontal, maxillary, sphenoid, and ethmoid air cells were 
within normal limits; the osteomeatal complex was patent 
bilaterally; there was no evidence of bony destruction; the 
mastoids were well aerated bilaterally.  The examiner 
provided an impression of pulmonary tuberculosis, by history, 
inactive; chronic rhinitis with chronic nasal congestion, 
possible chronic sinusitis; and hypertension.  

In its October 1999 decision, the RO denied the veteran's 
claim for a rating in excess of 10 percent for sinusitis; the 
veteran later  perfected an appeal of this decision.

In his January 2000 NOD, the veteran stated that his 
sinusitis continued to disrupt his sleep, and to cause him to 
experience a dry mouth and irritation of the nasal membranes.  
The veteran further stated that he had experienced repeated 
severe episodes of sinusitis over the course of many years.

In his June 2000 substantive appeal, the veteran contended 
that in the course of one year he experienced more than six 
non-incapacitating episodes of sinusitis, as well as chronic 
symptoms of purulent discharge, headaches, crusting, sleep 
disturbances, and pain.  

On VA examination in May 2002, the veteran reported a two to 
three year history of chronic shortness of breath with 
nocturnal cough and sputum production.  He denied any history 
of hemoptysis.  He had frequent throat clearing during the 
day.  Presently, he had one-flight dyspnea.  The veteran's 
past medical history was positive for nasal congestion since 
his service years, and for chronic rhinorrhea.  In recent 
years, the veteran had also experienced intermittent 
periorbital pain, with episodes occurring approximately two 
times per year.  He had not been on any antibiotic treatment 
in recent years.  He was not taking medication at the time of 
the examination.  He produced a variable amount of sputum, 
mostly at night.

It was noted on physical examination that the nasal membranes 
were diffusely engorged with minimal nasal passages.  No 
other structural abnormality was appreciated.  The pharyngeal 
membranes and structures were normal.  The neck revealed no 
adenopathy or thyroid enlargement.  Chest configuration was 
normal.  The lung fields revealed a few dry rales at the left 
base.  No wheezes or rhonchi were heard.  A sinus x-ray 
showed that the rubinates of the nose were swollen, and also 
indicated some haziness in the right maxillary and right 
frontal sinuses that could have been due to sinusitis.  The 
examiner provided an impression of old tuberculosis without 
evidence of current activity; chronic rhinitis with 
intermittent periorbital pain; chronic shortness of breath 
with uncertain etiology; history of hypertension.       

The veteran's sinusitis has been rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6510.  Under that code, a 10 percent rating 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2003). 

Considering the pertinent medical evidence  in light of the 
criteria noted above, the Board finds that the criteria for a 
rating in excess of 10 percent for sinusitis have not been 
met.  

As stated above, a 30 percent rating is warranted when there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  In this case, 
there is no recent confirmed diagnosis of sinusitis-on VA 
examination in August 1999, the veteran was diagnosed with 
"possible chronic sinusitis," and the May 2002 examiner did 
not diagnose sinusitis of any nature.  Thus, it does not 
appear that that any of the veteran's present respiratory and 
related symptomatology is, in fact, due to sinusitis (as 
opposed to say, the veteran's rhinitis, a nonservice-
connected disability).  

In any event, even assuming, arguendo, that these symptoms 
may be associated with sinusitis, and considering such 
symptoms in evaluating the disability under consideration, 
the criteria for at least the next higher, 30 percent rating 
for sinusitis still would not be met.  There is no medical 
evidence of any incapacitating episodes of sinusitis (i.e., 
episodes requiring bed rest and treatment by a physician), 
and the veteran has also reported that he has not used 
antibiotics over the past few years.  With respect to any 
non-incapacitating episodes, a VA examiner  noted that the 
veteran has intermittent periorbital pain, and the veteran 
has also complained of periorbital pain occurring 
approximately twice per year, as well as some intermittent 
frontal head pain that is worse during the winter; there is 
no evidence, however, that the veteran experiences episodes 
of pain or headaches at least six times per year.  
Furthermore, while the veteran has also reported having 
postnasal drainage, there is no indication of any episodes of 
purulent discharge or crusting in or around the sinuses.  

In summary, the Board must conclude that the criteria for the 
next higher, 30 percent rating for sinusitis with three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, have not been met.  It logically 
follows that the criteria for the assignment of any higher 
rating under that diagnostic code likewise have not been met.  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for sinusitis must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49,   53-56 (1990).

B.  Pes Planus

In its July 1946 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
bilateral pes planus, effective June 1946.   

In July 1999 the veteran filed a claim for an increased 
rating for bilateral pes planus.

On VA examination in October 1999, the veteran reported that 
he experienced pain and weakness of his feet, as well as 
cramping.  He had no problems with standing and walking, 
however, excessive standing and walking were precipitating 
factors.  The veteran denied a history of foot surgery, and 
denied wearing orthotics or special shoes.  On physical 
examination, bilateral pes planus deformity and bunion 
deformity were both present.  Pain was elicited upon 
palpation and range of motion of the plantar fascia and ankle 
joints.  The veteran had an antalgic gait.  He was unable to 
stand, squat, rise from the squatting position, or rise on 
toes and heels or outer and inner borders of the feet, 
without holding onto a table.  There was an absence of hair 
growth.  The veteran reported cramps and paresthesias on the 
soles of his feet.  The skin had a thin texture, decreased 
sharp/dull sensation, and decreased vibratory sensation.  
Achilles tendon alignment was in the valgus position.  The 
examiner diagnosed pes planus and bunions.  

In an October 1999 decision, the RO granted a higher rating 
of 30 percent for bilateral pes planus, and the veteran 
thereafter perfected an appeal of the assigned rating.

During a VA examination in May 2002, the veteran stated that 
he developed pain in his feet during service while marching 
and carrying heavy objects, and that over time the pain had 
increased to the point that he sought podiatric advice.  
According to the veteran, he was recently diagnosed as having 
flexible pes planus, which was not fully corrected with 
orthosis.  The veteran also stated that he had chronic, 
almost persistent pain in the region of the proximal first 
metatarsal, extending into the toe web.  There was no 
specific numbness, other than in the tips of the toes.  He 
also had pain in the plantar arch region, and was limited in 
his walking because of the pain.  He needed to wear orthotics 
and soft soled shoes, although he did not take any medication 
for this.  The veteran reported that  problems affecting his 
feet were precipitated by prolonged standing and walking.  

Physical examination revealed that  the veteran had obvious 
flexible flat feet.  He had very mild hallux valgus, right 
greater than left.  He had slight limitation of motion at the 
first metatarsal phalangeal joint on the right versus the 
left, but there was no pain.  There was tenderness along the 
midfoot region in the interspace between the first and second 
metatarsal, as well as over the first metatarsal shaft and 
the LisFranc joint.  He had no tenderness along the plantar 
arch or along the Achilles.  There was no sensory deficit in 
the feet.  A recent x-ray of the feet had revealed mild 
degenerative changes in the midfoot with osteophyte formation 
involving the talonavicular and first cuboid metatarsal bone, 
which had created a small subcutaneous bump; no other 
abnormalities were identified.  The examiner provided an 
impression of flexible flat foot with osteoarthritic changes 
in the midfoot, primarily involving the talonavicular and 
first cuboid metatarsal joint.    

The veteran's bilateral pes planus is currently rated as 30 
percent disabling in accordance with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under that Code, a 
30 percent evaluation is warranted for severe l pes planus 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).

Based on its consideration of the evidence in light of the 
above-noted criteria,  the Board finds that the criteria for 
a rating in excess of 30 percent for bilateral pes planus 
have not been met.

As indicated above, a 50 percent evaluation is warranted for 
pronounced bilateral pes planus and requires marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  In this case, the August 1999 VA 
examiner found that the veteran had pain upon palpation and 
range of motion of the plantar fascia, but did not indicate 
extreme tenderness; the May 2002 examiner also found that 
there was no tenderness along the plantar arch.  There are no 
medical findings of any spasms of the Achilles tendon on 
manipulation, and the May 2002 examiner specifically 
determined that there was no tenderness along this area.  
There are also no objective medical findings or any reports 
from the veteran of any pronation or inward displacement.  
Additionally, on VA examination in August 1999 the veteran 
denied wearing orthotics or special shoes, but thereafter in 
May 2002 he indicated that he did wear such devices and that 
they did not "fully correct" his pes planus; there is no 
evidence moreover that suggests the veteran's pes planus is 
not subject to some improvement with orthopedic shoes or 
appliances.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995).  However, these provisions provide no basis for a 
grant of a higher rating in this case.  Functional loss due 
to pain is contemplated in rating the disability under 
Diagnostic Code 5276, and there are no medical findings of 
any of the other regulatory factors noted above.  

Further, while the veteran's representative has contended 
that a separate evaluation is warranted in this case for 
degenerative arthritis of the feet under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, in addition to an evaluation for 
bilateral pes planus under Diagnostic Code 5276 (on the basis 
that this would be "consistent" with VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997)),  the Board finds that this 
argument is without legal merit.  First, VAOPGCPREC 23-97 
(and 9-98) pertains to the propriety of separate evaluations 
for knee instability (under Diagnostic Code 5257) and for 
painful or limited motion due to arthritis of the knee (under 
Diagnostic Code 5003); there is no similar, legal authority 
specifically authorizing separate evaluations for pes planus 
(which is not manifested by instability) and any other 
disability of the foot.  Secondly, while separate evaluations 
may be assignable for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14 (see Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), here, the veteran's pes planus is 
evaluated, in part, on the basis of pain and limited motion, 
the same symptoms that form the basis for a rating for 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Evaluation of the same manifestations of disability under 
different diagnostic codes is a violation of the rule against 
pyramiding, and is prohibited.  See 38 C.F.R. § 4.14 (2003).

Under these circumstances, the Board concludes that the claim 
for a rating in excess of 30 percent for pes planus must be 
denied.  In reaching this conclusion, the Board has 
considered applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim for increase, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

C. Extra-Schedular Consideration

The above discussions are based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  

As a final point, the Board notes that there is no showing 
that either of the veteran's service-connected disabilities 
currently under consideration has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the March 2000 SOC).  In 
this regard, the Board emphasizes that neither of these 
disabilities are objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for sinusitis is denied.

A rating in excess of 30 percent for pes planus is denied.



REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for a rating in excess of 30 percent for pulmonary 
tuberculosis, inactive, chronic, far advanced, artificial 
pneumothorax, is warranted, even though it will, regrettably, 
further delay a decision on the claim on appeal.

Initially, the Board notes that  Public Law 90-493 repealed 
section 356 of Title 38, United States Code, that had 
provided graduated ratings for inactive tuberculosis.  The 
repealed section, however, still applies to the case of any 
veteran who on August 19, 1968, was receiving or entitled to 
receive compensation for tuberculosis. 38 C.F.R. § 4.89 
(2003).  For application in rating cases in which the 
protective provisions of Pub. L. 90-493 apply, the former 
criteria for evaluating pulmonary tuberculosis are retained 
in § 4.97.The veteran's pulmonary tuberculosis was rated as 
30 percent disabling prior to August 19, 1968; hence, that 30 
percent rating is protected, and the portion of section 4.97 
that provides a general rating formula for rating 
disabilities on August 19, 1968 applies.  

Under  Diagnostic Code 6721 an evaluation of 100 percent 
disabling is warranted for two years after the date of 
inactivity, following active tuberculosis which was 
clinically identified during service or subsequently.  
Thereafter, for four years, or in any event, to six years 
after the date of activity, a 50 percent rating is warranted.  
Thereafter, for five years, or to eleven years after the date 
of inactivity, a 30 percent rating is warranted.  In this 
case, the veteran's pulmonary tuberculosis has been inactive 
for many years

In the Board's prior April 2001 remand of this issue, it was 
noted that, alternatively, the veteran's disability could 
possibly be evaluated, by analogy, under Diagnostic Code 
6604, pursuant to which chronic obstructive pulmonary disease 
is evaluated.  As the Board observed that there were no 
findings of record regarding DLCO (SB) or the veteran's 
maximum oxygen consumption, the Board requested an 
examination with pulmonary function studies.

In May 2002 and December 2003, the veteran underwent 
appropriate VA examinations.  .  Pursuant to these 
examinations, findings were obtained as to DLCO (SB) and 
other information pertinent to the rating the veteran's 
disability; however, there were no findings as to maximum 
oxygen consumption.  This is an important omission in this 
case, as explained below.

As the veteran has not been diagnosed with any obstructive 
lung disease, and given the nature of the disability for 
which service connection has been granted, it does not 
appear, upon further reflection, that evaluation of the 
disability under Diagnostic Code 6604 is appropriate.  
However, in readjudicating the claim, the RO appropriately 
considered, alternatively, the provisions of Diagnostic Code 
6843, pursuant to which traumatic chest wall defects, to 
include pneumothorax, is evaluated under a general rating 
formula for restrictive lung disease.  [Parenthetically, the 
Board notes that, with respect to the disability under 
consideration, VA rating sheets reflect Diagnostic Code 6843-
6271, which indicates inactive pulmonary tuberculosis 
evaluated as a traumatic chest wall defect.  See 38 C.F.R. 
§§ 4.20, 4.27 (2003).].   However, as with Diagnostic Code 
6604,  a finding as to maximum oxygen consumption is an 
essential component in determining whether a claimant has met 
the next higher, 60 percent criteria under Diagnostic Code 
6843 (requiring an FEV-1 of 40 to 55 percent predicted; or an 
FEV-1/FVC or DLCO (SB) of 40 to 55 percent; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)).  

The Board emphasizes that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, the RO should arrange for the veteran to undergo 
further pulmonary examination with pulmonary function studies 
to obtain findings, to include as to maximum oxygen 
consumption, needed to fully evaluate the claim remaining on 
appeal.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the examination sent to him by the pertinent 
medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes an outpatient treatment record from 
the West Roxbury VAMC dated April 2004.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the West Roxbury VAMC since 
April 2004, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2003) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the West 
Roxbury VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
pulmonary/respiratory problems, from April 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA pulmonary/respiratory examination.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies 
(including pulmonary function testing) 
should be accomplished and all clinical 
findings should be reported in detail.  

The examiner should specifically render 
findings with respect to his FEV-1, FEV-
1/FVC, and DLCO (SB), his maximum oxygen 
consumption, whether he has cor pulmonale, 
whether he has right ventricular 
hypertrophy, whether he has pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), whether he has 
episode(s) of acute respiratory failure, 
or whether the veteran requires 
outpatient oxygen therapy. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 30 percent for pulmonary 
tuberculosis, inactive, chronic, far 
advanced, artificial pneumothorax, in 
light of all pertinent evidence and legal 
authority (to include Diagnostic Codes 
6721 and 6843, and the provisions of 
38 C.F.R. § 3.321-previously cited to and 
considered).  

9.	 If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



